DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 12-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. (hereinafter Phillips) US 20140180738 A1, in view of Hong et al. (hereinafter Hong) US 20200167610 A1.
In regard to claim 1. 
Phillips discloses:
non-transitory machine-readable medium storing a program 2executable by at least one processing unit of a computing device, the program comprising sets 3of instructions for (in at least ¶ (0036] “ Furthermore, aspects of the present disclosure may take the form of a computer program product embodied in one or more computer readable storage media having computer readable program code embodied thereon”; 
monitoring utilization of a set of resources by a resource consumer operating on 5the computing device ( in at least ¶ [0093] “ The capacity planning module 230, in one embodiment, determines an estimated effect as one or more estimated system performance metrics or the like”, in at least ¶ [0088] “ For example, the system component module 220 may receive systems management data for volatile memory, a nonvolatile storage device, a processor/CPU, a peer computing device, a network interface, or another computing resource, so that the capacity planning module 230 described below may provide an estimate of the effect of a capacity adjustment to the computing resource (e.g., adding additional computing resources, removing computing resources, or the like”, and  in at least ¶ [0086] “ For example, systems management data may include application log data or log files, a monitored hardware statistic, a processor usage metric, a volatile memory usage metric, a storage device metric, a business event or object, an identifier of an executing thread, a network event, a network metric, a transaction duration, a user sentiment indicator, a weather status for a geographic area of the one or more computing systems 104 or other computing resources, or the like”);  
based on the monitored utilization of the set of resources and the model,  11determining a set of predicted values representing utilization of the set of resources by the 12resource consumer operating on the computing device (in at least ¶ [0015] “In one embodiment, the method includes modifying a systems management system based on the one or more recognized patterns. The systems management system, in certain embodiments, is associated with the plurality of computing resources. The method, in another embodiment, includes providing a capacity projection for at least one of the plurality of computing resources based on the recognized one or more patterns. The capacity projection, in certain embodiments, comprises an estimate of an effect of adjusting a capacity of the at least one computing resource. In a further embodiment, the capacity projection comprises a prediction of an incident associated with a capacity of the at least one computing resource”).
Phillips does not explicitly disclose:
based on the monitored utilization of the set of resources, generating a model 7comprising a plurality of long short-term memory recurrent neural network (LSTM-RNN) 8layers and a set of attention mechanism layers, the model configured to predict future utilization of the set of resources 
However, Hong teaches:
based on the monitored utilization of the set of resources and the model, generating a model 7comprising a plurality of long short-term memory recurrent neural network (LSTM-RNN) 8layers and a set of attention mechanism layers, the model configured to predict future utilization of the set of resources (in at least ¶ [0011] “ In some example embodiments, a method of predicting demand of virtual network function (VNF) resources to which machine learning is applied, which includes (a) a step of defining feature data representing features of data to be used for machine learning and applying a long short term memory (LSTM) as a model of the machine learning, (b) a step of defining a target dependent LSTM model in which different types of data are input into the LSTM according to a target and performing attention learning for learning at least one piece of data affecting a learning model result among all feature data sets, (c) a step of learning an association between at least one piece of data and a target VNF using aspect embedding during the attention learning, (d) a step of additionally using auxiliary data in addition to main data when resource information of the target VNF is predicted based on resource information of a plurality of VNFs in a service function chain (SFC), and (e) a step of generating a final result value by combining a result value obtained by attention with a result value obtained from a last LSTM cell, among result values of the resource prediction obtained using a series of learning processes”, and in at least ¶ [0033] “ In the present invention, a content and aspect embedding attentive target dependent long short-term memory (CAT-LSTM) method is proposed in which a structure of an LSTM, which is a type of recurrent neural network (RNN) widely used in machine learning, is changed using attention and embedding techniques”); 

It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Phillips and Hong. Phillips teaches using a model to monitor the utilization of set of resources by a computing device, predict the set of future resources and determine the set of resources that represents the utilization of the set of resources.  Hong teaches generating a LSTM-RNN and attention layers-based model. One of ordinary skill would have motivation to combine Phillips and Hong as the attention layers model can provide added advantage of increased accuracy in the prediction of resources that may lead to reduced learning time for prediction (Hong ¶ [0033]).
In regard to claim 8. 
Phillips discloses:
 -	method, executable by a computing device, comprising:  2monitoring utilization of a set of resources by a resource consumer operating on 3the computing device ( in at least ¶ [0088] “ For example, the system component module 220 may receive systems management data for volatile memory, a nonvolatile storage device, a processor/CPU, a peer computing device, a network interface, or another computing resource, so that the capacity planning module 230 described below may provide an estimate of the effect of a capacity adjustment to the computing resource (e.g., adding additional computing resources, removing computing resources, or the like”, in at least ¶ [0093] “ The capacity planning module 230, in one embodiment, determines an estimated effect as one or more estimated system performance metrics or the like”, and  in at least ¶ [0086] “ For example, systems management data may include application log data or log files, a monitored hardware statistic, a processor usage metric, a volatile memory usage metric, a storage device metric, a business event or object, an identifier of an executing thread, a network event, a network metric, a transaction duration, a user sentiment indicator, a weather status for a geographic area of the one or more computing systems 104 or other computing resources, or the like”);  
based on the monitored utilization of the set of resources and the model, 11determining a set of predicted values representing utilization of the set of resources by the 12resource consumer operating on the computing device (in at least ¶ [0015] “In one embodiment, the method includes modifying a systems management system based on the one or more recognized patterns. The systems management system, in certain embodiments, is associated with the plurality of computing resources. The method, in another embodiment, includes providing a capacity projection for at least one of the plurality of computing resources based on the recognized one or more patterns. The capacity projection, in certain embodiments, comprises an estimate of an effect of adjusting a capacity of the at least one computing resource. In a further embodiment, the capacity projection comprises a prediction of an incident associated with a capacity of the at least one computing resource”).
Phillips does not explicitly disclose:
based on the monitored utilization of the set of resources, generating a model 7comprising a plurality of long short-term memory recurrent neural network (LSTM-RNN) 8layers and a set of attention mechanism layers, the model configured to predict future utilization of the set of resources 


However, Hong teaches:
based on the monitored utilization of the set of resources and the model, generating a model 7comprising a plurality of long short-term memory recurrent neural network (LSTM-RNN) 8layers and a set of attention mechanism layers, the model configured to predict future utilization of the set of resources (in at least ¶ [0011] “ In some example embodiments, a method of predicting demand of virtual network function (VNF) resources to which machine learning is applied, which includes (a) a step of defining feature data representing features of data to be used for machine learning and applying a long short term memory (LSTM) as a model of the machine learning, (b) a step of defining a target dependent LSTM model in which different types of data are input into the LSTM according to a target and performing attention learning for learning at least one piece of data affecting a learning model result among all feature data sets, (c) a step of learning an association between at least one piece of data and a target VNF using aspect embedding during the attention learning, (d) a step of additionally using auxiliary data in addition to main data when resource information of the target VNF is predicted based on resource information of a plurality of VNFs in a service function chain (SFC), and (e) a step of generating a final result value by combining a result value obtained by attention with a result value obtained from a last LSTM cell, among result values of the resource prediction obtained using a series of learning processes”, and in at least ¶ [0033] “ In the present invention, a content and aspect embedding attentive target dependent long short-term memory (CAT-LSTM) method is proposed in which a structure of an LSTM, which is a type of recurrent neural network (RNN) widely used in machine learning, is changed using attention and embedding techniques”). 

It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Phillips and Hong. Phillips teaches using a model to monitor the utilization of set of resources by a computing device, predict the set of future resources and determine the set of resources that represents the utilization of the set of resources.  Hong teaches generating a LSTM-RNN and attention layers-based model. One of ordinary skill would have motivation to combine Phillips and Hong as the attention layers model can provide added advantage of increased accuracy in the prediction of resources that may lead to reduced learning time for prediction (Hong ¶ [0033]).
In regard to claim 15. 
Phillips discloses:
A system comprising:  2a set of processing units; and  3a non-transitory machine-readable medium storing instructions that when 4executed by at least one processing unit in the set of processing units cause the at least one 5processing unit to (in at least ¶ (0036] “ Furthermore, aspects of the present disclosure may take the form of a computer program product embodied in one or more computer readable storage media having computer readable program code embodied thereon”, and in at least ¶ [0088] “ For example, the system component module 220 may receive systems management data for volatile memory, a nonvolatile storage device, a processor/CPU, a peer computing device, a network interface, or another computing resource, so that the capacity planning module 230 described below may provide an estimate of the effect of a capacity adjustment to the computing resource (e.g., adding additional computing resources, removing computing resources, or the like”);
 monitoring utilization of a set of resources by a resource consumer operating on 5the computing device ( in at least ¶ [0093] “ The capacity planning module 230, in one embodiment, determines an estimated effect as one or more estimated system performance metrics or the like”, in at least ¶ [0088] “ For example, the system component module 220 may receive systems management data for volatile memory, a nonvolatile storage device, a processor/CPU, a peer computing device, a network interface, or another computing resource, so that the capacity planning module 230 described below may provide an estimate of the effect of a capacity adjustment to the computing resource (e.g., adding additional computing resources, removing computing resources, or the like”, and  in at least ¶ [0086] “ For example, systems management data may include application log data or log files, a monitored hardware statistic, a processor usage metric, a volatile memory usage metric, a storage device metric, a business event or object, an identifier of an executing thread, a network event, a network metric, a transaction duration, a user sentiment indicator, a weather status for a geographic area of the one or more computing systems 104 or other computing resources, or the like”);  
based on the monitored utilization of the set of resources and the model,  11determining a set of predicted values representing utilization of the set of resources by the 12resource consumer operating on the computing device (in at least ¶ [0015] “In one embodiment, the method includes modifying a systems management system based on the one or more recognized patterns. The systems management system, in certain embodiments, is associated with the plurality of computing resources. The method, in another embodiment, includes providing a capacity projection for at least one of the plurality of computing resources based on the recognized one or more patterns. The capacity projection, in certain embodiments, comprises an estimate of an effect of adjusting a capacity of the at least one computing resource. In a further embodiment, the capacity projection comprises a prediction of an incident associated with a capacity of the at least one computing resource”).




Phillips does not explicitly disclose:
based on the monitored utilization of the set of resources, generating a model 7comprising a plurality of long short-term memory recurrent neural network (LSTM-RNN) 8layers and a set of attention mechanism layers, the model configured to predict future utilization of the set of resources 
However, Hong teaches:
based on the monitored utilization of the set of resources and the model, generating a model 7comprising a plurality of long short-term memory recurrent neural network (LSTM-RNN) 8layers and a set of attention mechanism layers, the model configured to predict future utilization of the set of resources (in at least ¶ [0011] “ In some example embodiments, a method of predicting demand of virtual network function (VNF) resources to which machine learning is applied, which includes (a) a step of defining feature data representing features of data to be used for machine learning and applying a long short term memory (LSTM) as a model of the machine learning, (b) a step of defining a target dependent LSTM model in which different types of data are input into the LSTM according to a target and performing attention learning for learning at least one piece of data affecting a learning model result among all feature data sets, (c) a step of learning an association between at least one piece of data and a target VNF using aspect embedding during the attention learning, (d) a step of additionally using auxiliary data in addition to main data when resource information of the target VNF is predicted based on resource information of a plurality of VNFs in a service function chain (SFC), and (e) a step of generating a final result value by combining a result value obtained by attention with a result value obtained from a last LSTM cell, among result values of the resource prediction obtained using a series of learning processes”, and in at least ¶ [0033] “ In the present invention, a content and aspect embedding attentive target dependent long short-term memory (CAT-LSTM) method is proposed in which a structure of an LSTM, which is a type of recurrent neural network (RNN) widely used in machine learning, is changed using attention and embedding techniques”). 

It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Phillips and Hong. Phillips teaches using a model to monitor the utilization of set of resources by a computing device, predict the set of future resources and determine the set of resources that represents the utilization of the set of resources.  Hong teaches generating a LSTM-RNN and attention layers-based model. One of ordinary skill would have motivation to combine Phillips and Hong as the attention layers model can provide added advantage of increased accuracy in the prediction of resources that may lead to reduced learning time for prediction (Hong ¶ [0033]).
In regards to Claim 2. 
Phillips discloses:
2monitoring utilization of the set of resources by the resource consumer operating on the 3computing device comprises: measuring, at each time interval in a plurality of time intervals, utilization of the 5set of resources by the resource consumer operating on the computing device; and  6storing the measured utilization at each time interval in the plurality of time 7intervals in terms of a set of values for a set of metrics representing utilization of the set of 8resources by the resource consumer operating on the computing device (and in at least ¶ [0053] “ A computing resource, in various embodiments, may include a computing system 104, a component of a computing system 104 (e.g., a processor, volatile memory, a nonvolatile storage device, a network interface or host adapter, a graphics processing unit or other graphics hardware, a power supply, or the like”, and in at least 
¶ [0076] “Each machine learning input from the input module 202, in certain embodiments, may comprise a feature with multiple instances over time. For example, the input module 202, either in cooperation with the systems management system 108 or independently, may monitor systems management data for one or more computing systems 104 or other computing resources as described above, and each statistic, metric, measurement, status, or the like that the input module 202 receives (e.g., CPU usage, network throughput, volatile memory usage, a storage device error rate, or the like) may comprise a different feature. As the input module 202 monitors the systems management data over time, the learned function module 204 may receive and process unique instances periodically, as time slices or snapshots in time of the state of the system 100 or of one or more individual computing systems 104 or other computing resources, and may determine a result for each periodic set of instances, e.g. for each input time slice or snapshot”, 
In regards to Claim 3. 
Phillips discloses:
2generating the model comprises training the model using the set of values for the set of metrics 3measured at each time interval in a subset of the plurality of time intervals (in at least ¶ [0104] “ The function generator module 301, in certain embodiments, is configured to generate a plurality of learned functions based on training data from the data receiver module 300. A learned function, as used herein, comprises a computer readable code that accepts an input and provides a result. A learned function may comprise a compiled code, a script, text, a data structure, a file, a function, or the like. In certain embodiments, a learned function may accept instances of one or more features as input, and provide a result, such as a classification, a confidence metric, an inferred function, a regression function, an answer, a recognized pattern, a rule, a threshold, a setting, a recommendation, or the like. In another embodiment, certain learned functions may accept instances of one or more features as input, and provide a subset of the instances, a subset of the one or more features, or the like as an output. In a further embodiment, certain learned functions may receive the output or result of one or more other learned functions as input, such as a Bayes classifier, a Boltzmann machine, or the like”, and in at least ¶ [0108] “ The number of learned functions that the function generator module 301 may generate for building a machine learning ensemble 222 may also be limited by capabilities of the system 100, such as a number of available processors or processor cores, a current load on the system 100, a price of remote processing resources over the data network 106; or other hardware capabilities of the system 100 available to the function generator module 301. The function generator module 301 may balance the hardware capabilities of the system 100 with an amount of time available for generating learned functions and building a machine learning ensemble 222 to determine how many learned functions to generate for the machine learning ensemble 222”).
In regards to 5. 
Phillips discloses:
wherein 2updating the model comprises:  3training the model using a set of values for a set of metrics measured at each 4time interval in a set of most recent time intervals; and  5storing the updated model in a storage ( in at least ¶ [0076] “As the input module 202 monitors the systems management data over time, the learned function module 204 may receive and process unique instances periodically, as time slices or snapshots in time of the state of the system 100 or of one or more individual computing systems 104 or other computing resources, and may determine a result for each periodic set of instances, e.g. for each input time slice or snapshot”, and in at least ¶ [0053] “ A computing resource, in various embodiments, may include a computing system 104, a component of a computing system 104 (e.g., a processor, volatile memory, a nonvolatile storage device, a network interface or host adapter, a graphics processing unit or other graphics hardware, a power supply, or the like”, 
In regards to Claim 6. 
Phillips discloses:
wherein the 2program further comprises a set of instructions for, based on the set of predicted values, 3adjusting the allocation of resources in the set of resources (in at least ¶ [0095] “ In one embodiment, the ensemble factory module 212 is configured to form one or more machine learning ensembles 222a-c for the learned function module 204. In certain embodiments, the learned function module 204 may include a plurality of machine learning ensembles 222a-c, for different rules, settings, and/or thresholds of the systems management system 108, for incident prediction, for incident management, for capacity planning, or the like”, and in at least ¶ [0107] “The function generator module 301, in certain embodiments, generates as many learned functions as possible for a requested machine learning ensemble 222, given one or more parameters or limitations. The learned function module 204 or another client may provide a parameter or limitation for learned function generation as part of a new ensemble request or the like to an interface module 402 as described below with regard to FIG. 4, such as an amount of time; an allocation of system resources such as a number of processor nodes or cores, or an amount of volatile memory; a number of learned functions; runtime constraints on the requested ensemble such as an indicator of whether or not the requested ensemble should provide results in real-time; and/or another parameter or limitation from the learned function module 204 or another client”).





In regards to Claim 7.  
Phillips discloses:
wherein the 2program further comprises a set of instructions for sending a notification to a client device 3warning that utilization of a resource in the set of resources is high (in at least ¶ 0008] “ The user information, in one embodiment, includes an indication of whether an alert from the systems management system accurately identifies the state of the one or more computing resources. In a further embodiment, the user information includes a set of user classifications labeling one or more values of a performance metric for a business activity to label the state of the one or more computing resources”, and in at least ¶ [0077] “ For example, while a default rule for the systems management system 108 may rely on a single threshold for a single computing resource (e.g., alert when CPU usage is above X percent), the learned function module 204, using machine learning, may create a complex rule including thresholds or ranges for multiple computing resources, that is tuned based on a label for a state from a user 110, a business activity identified by a user 110, or the like”).
In regard to claim 9. 
Phillips discloses:
wherein monitoring utilization of the set of 2resources by the resource consumer operating on the computing device comprises:  3measuring, at each time interval in a plurality of time intervals, utilization of the 4set of resources by the resource consumer operating on the computing device; and  5storing the measured utilization at each time interval in the plurality of time 6intervals in terms of a set of values for a set of metrics representing utilization of the set of  resources by the resource consumer operating on the computing device ( in at least ¶ [0076] “ Each machine learning input from the input module 202, in certain embodiments, may comprise a feature with multiple instances over time. For example, the input module 202, either in cooperation with the systems management system 108 or independently, may monitor systems management data for one or more computing systems 104 or other computing resources as described above, and each statistic, metric, measurement, status, or the like that the input module 202 receives (e.g., CPU usage, network throughput, volatile memory usage, a storage device error rate, or the like) may comprise a different feature. As the input module 202 monitors the systems management data over time, the learned function module 204 may receive and process unique instances periodically, as time slices or snapshots in time of the state of the system 100 or of one or more individual computing systems 104 or other computing resources, and may determine a result for each periodic set of instances, e.g. for each input time slice or snapshot” and in at least ¶ [0053] “ A computing resource, in various embodiments, may include a computing system 104, a component of a computing system 104 (e.g., a processor, volatile memory, a nonvolatile storage device, a network interface or host adapter, a graphics processing unit or other graphics hardware, a power supply, or the like”).
In regard to claim 10. 
Phillips discloses:
generating the model comprises training 2the model using the set of values for the set of metrics measured at each time interval in a 3subset of the plurality of time intervals (in at least ¶ [0104] “ The function generator module 301, in certain embodiments, is configured to generate a plurality of learned functions based on training data from the data receiver module 300. A learned function, as used herein, comprises a computer readable code that accepts an input and provides a result. A learned function may comprise a compiled code, a script, text, a data structure, a file, a function, or the like. In certain embodiments, a learned function may accept instances of one or more features as input, and provide a result, such as a classification, a confidence metric, an inferred function, a regression function, an answer, a recognized pattern, a rule, a threshold, a setting, a recommendation, or the like. In another embodiment, certain learned functions may accept instances of one or more features as input, and provide a subset of the instances, a subset of the one or more features, or the like as an output. In a further embodiment, certain learned functions may receive the output or result of one or more other learned functions as input, such as a Bayes classifier, a Boltzmann machine, or the like”, and in at least ¶ [0076] “As the input module 202 monitors the systems management data over time, the learned function module 204 may receive and process unique instances periodically, as time slices or snapshots in time of the state of the system 100 or of one or more individual computing systems 104 or other computing resources, and may determine a result for each periodic set of instances, e.g. for each input time slice or snapshot”).
In regard to claim 12. 
Phillips discloses:
training the model using a set of values for a set of metrics measured at each 3time interval in a set of most recent time intervals; and 4storing the updated model in a storage ( in at least ¶ [0076] “As the input module 202 monitors the systems management data over time, the learned function module 204 may receive and process unique instances periodically, as time slices or snapshots in time of the state of the system 100 or of one or more individual computing systems 104 or other computing resources, and may determine a result for each periodic set of instances, e.g. for each input time slice or snapshot”, and in at least ¶ [0053] “ A computing resource, in various embodiments, may include a computing system 104, a component of a computing system 104 (e.g., a processor, volatile memory, a nonvolatile storage device, a network interface or host adapter, a graphics processing unit or other graphics hardware, a power supply, or the like”).
In regard to claim 13. 
Phillips discloses:
wherein the program further comprises a set of 2instructions for, based on the set of predicted values, adjusting the allocation of resources in 3the set of resources (in at least ¶ [0107] “The function generator module 301, in certain embodiments, generates as many learned functions as possible for a requested machine learning ensemble 222, given one or more parameters or limitations. The learned function module 204 or another client may provide a parameter or limitation for learned function generation as part of a new ensemble request or the like to an interface module 402 as described below with regard to FIG. 4, such as an amount of time; an allocation of system resources such as a number of processor nodes or cores, or an amount of volatile memory; a number of learned functions; runtime constraints on the requested ensemble such as an indicator of whether or not the requested ensemble should provide results in real-time; and/or another parameter or limitation from the learned function module 204 or another client”, and in at least  ¶ [0146] “ In one embodiment, the translation module 326 translates the output of the synthesized learned functions 324 into a rule, threshold, recommendation, configuration adjustment, incident management alert destination, or other result for the result module 206 to use. For example, in certain embodiments as described above, the synthesized learned functions 324 may provide a prediction, a classification, a confidence metric, an inferred function, a regression function, an answer, a subset of the instances, a subset of the one or more features, or the like as an output or result”).


In regard to claim 14. 
Phillips discloses:
wherein the program further comprises a set of 2instructions for sending a notification to a client device warning that utilization of a resource 3in the set of resources is high (in at least ¶ [0008] “ The user information, in one embodiment, includes an indication of whether an alert from the systems management system accurately identifies the state of the one or more computing resources. In a further embodiment, the user information includes a set of user classifications labeling one or more values of a performance metric for a business activity to label the state of the one or more computing resources”, and in at least ¶ [0077] “ For example, while a default rule for the systems management system 108 may rely on a single threshold for a single computing resource (e.g., alert when CPU usage is above X percent), the learned function module 204, using machine learning, may create a complex rule including thresholds or ranges for multiple computing resources, that is tuned based on a label for a state from a user 110, a business activity identified by a user 110, or the like”).
In regard to claim 16. 
Phillips discloses:
2monitoring utilization of the set of resources by the resource consumer operating on the 3computing device comprises: measuring, at each time interval in a plurality of time intervals, utilization of the 5set of resources by the resource consumer operating on the computing device; and  6storing the measured utilization at each time interval in the plurality of time 7intervals in terms of a set of values for a set of metrics representing utilization of the set of 8resources by the resource consumer operating on the computing device (in at least ¶ [0053] “ A computing resource, in various embodiments, may include a computing system 104, a component of a computing system 104 (e.g., a processor, volatile memory, a nonvolatile storage device, a network interface or host adapter, a graphics processing unit or other graphics hardware, a power supply, or the like”, and in at least 
¶ [0076] “Each machine learning input from the input module 202, in certain embodiments, may comprise a feature with multiple instances over time. For example, the input module 202, either in cooperation with the systems management system 108 or independently, may monitor systems management data for one or more computing systems 104 or other computing resources as described above, and each statistic, metric, measurement, status, or the like that the input module 202 receives (e.g., CPU usage, network throughput, volatile memory usage, a storage device error rate, or the like) may comprise a different feature. As the input module 202 monitors the systems management data over time, the learned function module 204 may receive and process unique instances periodically, as time slices or snapshots in time of the state of the system 100 or of one or more individual computing systems 104 or other computing resources, and may determine a result for each periodic set of instances, e.g. for each input time slice or snapshot”, 
In regard to claim 17. 
Phillips discloses:
2generating the model comprises training the model using the set of values for the set of metrics 3measured at each time interval in a subset of the plurality of time intervals” (in at least ¶ [0104] “ The function generator module 301, in certain embodiments, is configured to generate a plurality of learned functions based on training data from the data receiver module 300. A learned function, as used herein, comprises a computer readable code that accepts an input and provides a result. A learned function may comprise a compiled code, a script, text, a data structure, a file, a function, or the like. In certain embodiments, a learned function may accept instances of one or more features as input, and provide a result, such as a classification, a confidence metric, an inferred function, a regression function, an answer, a recognized pattern, a rule, a threshold, a setting, a recommendation, or the like. In another embodiment, certain learned functions may accept instances of one or more features as input, and provide a subset of the instances, a subset of the one or more features, or the like as an output. In a further embodiment, certain learned functions may receive the output or result of one or more other learned functions as input, such as a Bayes classifier, a Boltzmann machine, or the like”, and in at least ¶ [0108] “ The number of learned functions that the function generator module 301 may generate for building a machine learning ensemble 222 may also be limited by capabilities of the system 100, such as a number of available processors or processor cores, a current load on the system 100, a price of remote processing resources over the data network 106; or other hardware capabilities of the system 100 available to the function generator module 301. The function generator module 301 may balance the hardware capabilities of the system 100 with an amount of time available for generating learned functions and building a machine learning ensemble 222 to determine how many learned functions to generate for the machine learning ensemble 222”).
In regard to claim 19. 
Phillips discloses:
wherein 2updating the model comprises:  3training the model using a set of values for a set of metrics measured at each 4time interval in a set of most recent time intervals; and  5storing the updated model in a storage (in at least ¶ [0076] “As the input module 202 monitors the systems management data over time, the learned function module 204 may receive and process unique instances periodically, as time slices or snapshots in time of the state of the system 100 or of one or more individual computing systems 104 or other computing resources, and may determine a result for each periodic set of instances, e.g. for each input time slice or snapshot”, and in at least ¶ [0053] “ A computing resource, in various embodiments, may include a computing system 104, a component of a computing system 104 (e.g., a processor, volatile memory, a nonvolatile storage device, a network interface or host adapter, a graphics processing unit or other graphics hardware, a power supply, or the like”, 
In regard to claim 20. 
Phillips discloses:
wherein the 2program further comprises a set of instructions for, based on the set of predicted values, 3adjusting the allocation of resources in the set of resources (in at least ¶ [0095] “ In one embodiment, the ensemble factory module 212 is configured to form one or more machine learning ensembles 222a-c for the learned function module 204. In certain embodiments, the learned function module 204 may include a plurality of machine learning ensembles 222a-c, for different rules, settings, and/or thresholds of the systems management system 108, for incident prediction, for incident management, for capacity planning, or the like”, and in at least ¶ [0107] “The function generator module 301, in certain embodiments, generates as many learned functions as possible for a requested machine learning ensemble 222, given one or more parameters or limitations. The learned function module 204 or another client may provide a parameter or limitation for learned function generation as part of a new ensemble request or the like to an interface module 402 as described below with regard to FIG. 4, such as an amount of time; an allocation of system resources such as a number of processor nodes or cores, or an amount of volatile memory; a number of learned functions; runtime constraints on the requested ensemble such as an indicator of whether or not the requested ensemble should provide results in real-time; and/or another parameter or limitation from the learned function module 204 or another client”).

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. (hereinafter Phillips) US 20140180738 A1, in view of Hong et al. (hereinafter Hong) US 20200167610 A1, in view of Prajwal D et al. (hereinafter Prajwal) US 20190236439 A1.
In regards to Claim 4. 
Phillips and Hong do not explicitly disclose:
calculating a set of error metrics based on a plurality of sets of predicted values 4and a plurality of sets of corresponding values for a set of metrics representing utilization of 5the set of resources by the resource consumer operating on the computing device
determining whether a value of one of the error metrics in the set of error metrics is greater than a defined threshold value
upon determining that the value of one of the error metrics in the set of error metrics is greater than the defined threshold value, updating the model
However, Prajwal discloses:
3calculating a set of error metrics based on a plurality of sets of predicted values 4and a plurality of sets of corresponding values for a set of metrics representing utilization of 5the set of resources by the resource consumer operating on the computing device (6 in at least ¶ [0039] “In one or more implementations, after completing the training process, the neural network 400 may be validated using measured utilization data for the resource. For example, the neural network 400 may be used to generate forecast values using an earlier portion of actual utilization data, and the forecast values may be compared to a later portion of the actual utilization data. This comparison may be used to calculate a forecasting error value for the neural network 400”).
determining whether a value of one of the error metrics in the set of error metrics is greater than a defined threshold value (in at least ¶ [0039] “ In some examples, the neural network 400 may be considered to be validated if the error value is below a specified threshold (e.g., below 10%). However, if the error value is above the specified threshold, the training process may be repeated”); 
upon determining that the value of one of the error metrics in the set of error metrics is greater than the defined threshold value, updating the model (in at least ¶ [0039] “ In some examples, the neural network 400 may be considered to be validated if the error value is below a specified threshold (e.g., below 10%). However, if the error value is above the specified threshold, the training process may be repeated”, in at least ¶ [0037] “The training may also include backward propagation of errors through the neural network 400 for errors that do not meet a given tolerance. The training may also include updating weight and threshold values of the nodes by the backward propagation of errors until the error value meets a given tolerance”).

It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Phillips, Hong and Prajwal. Phillips teaches using a model to monitor the utilization of set of resources by a computing device, predict the set of future resources and determine the set of resources that represents the utilization of the set of resources. Hong teaches generating a LSTM-RNN and attention layers-based model. Prajwal teaches finding the error metrics from the utilization and predicted resources and comparing it to a set threshold and comparing the error metric evaluation to the set threshold for updating the model and retrain if necessary. One of ordinary skill would have motivation to combine Phillips, Hong and Prajwal to update the model and retrain for better accuracy for generating a utilization forecast for the computing resource that may lead to reduced training time (Prajwal ¶ 0012, ¶ 0038).

In regards to Claim 11. 
Phillips and Hong do not explicitly disclose:
calculating a set of error metrics based on a plurality of sets of predicted values 4and a plurality of sets of corresponding values for a set of metrics representing utilization of 5the set of resources by the resource consumer operating on the computing device
determining whether a value of one of the error metrics in the set of error metrics is greater than a defined threshold value
upon determining that the value of one of the error metrics in the set of error metrics is greater than the defined threshold value, updating the model
However, Prajwal discloses:
3calculating a set of error metrics based on a plurality of sets of predicted values 4and a plurality of sets of corresponding values for a set of metrics representing utilization of 5the set of resources by the resource consumer operating on the computing device (6 in at least ¶ [0039] “In one or more implementations, after completing the training process, the neural network 400 may be validated using measured utilization data for the resource. For example, the neural network 400 may be used to generate forecast values using an earlier portion of actual utilization data, and the forecast values may be compared to a later portion of the actual utilization data. This comparison may be used to calculate a forecasting error value for the neural network 400”).
determining whether a value of one of the error metrics in the set of error metrics is greater than a defined threshold value (in at least ¶ [0039] “ In some examples, the neural network 400 may be considered to be validated if the error value is below a specified threshold (e.g., below 10%). However, if the error value is above the specified threshold, the training process may be repeated”); 
upon determining that the value of one of the error metrics in the set of error metrics is greater than the defined threshold value, updating the model (in at least ¶ [0039] “ In some examples, the neural network 400 may be considered to be validated if the error value is below a specified threshold (e.g., below 10%). However, if the error value is above the specified threshold, the training process may be repeated”, in at least ¶ [0037] “The training may also include backward propagation of errors through the neural network 400 for errors that do not meet a given tolerance. The training may also include updating weight and threshold values of the nodes by the backward propagation of errors until the error value meets a given tolerance”).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Phillips, Hong and Prajwal. Phillips teaches using a model to monitor the utilization of set of resources by a computing device, predict the set of future resources and determine the set of resources that represents the utilization of the set of resources. Hong teaches generating a LSTM-RNN and attention layers-based model. Prajwal teaches finding the error metrics from the utilization and predicted resources and comparing it to a set threshold and comparing the error metric evaluation to the set threshold for updating the model and retrain if necessary. One of ordinary skill would have motivation to combine Phillips, Hong and Prajwal to update the model and retrain for better accuracy for generating a utilization forecast for the computing resource that may lead to reduced training time (Prajwal ¶ 0012, ¶ 0038).
In regard to claim 18.
Phillips and Hong do not explicitly disclose:
calculating a set of error metrics based on a plurality of sets of predicted values 4and a plurality of sets of corresponding values for a set of metrics representing utilization of 5the set of resources by the resource consumer operating on the computing device
determining whether a value of one of the error metrics in the set of error metrics is greater than a defined threshold value
upon determining that the value of one of the error metrics in the set of error metrics is greater than the defined threshold value, updating the model
However, Prajwal discloses:
3calculating a set of error metrics based on a plurality of sets of predicted values 4and a plurality of sets of corresponding values for a set of metrics representing utilization of 5the set of resources by the resource consumer operating on the computing device (6 in at least ¶ [0039] “In one or more implementations, after completing the training process, the neural network 400 may be validated using measured utilization data for the resource. For example, the neural network 400 may be used to generate forecast values using an earlier portion of actual utilization data, and the forecast values may be compared to a later portion of the actual utilization data. This comparison may be used to calculate a forecasting error value for the neural network 400”).
determining whether a value of one of the error metrics in the set of error metrics is greater than a defined threshold value (in at least ¶ [0039] “ In some examples, the neural network 400 may be considered to be validated if the error value is below a specified threshold (e.g., below 10%). However, if the error value is above the specified threshold, the training process may be repeated”); 
upon determining that the value of one of the error metrics in the set of error metrics is greater than the defined threshold value, updating the model (in at least ¶ [0039] “ In some examples, the neural network 400 may be considered to be validated if the error value is below a specified threshold (e.g., below 10%). However, if the error value is above the specified threshold, the training process may be repeated”, in at least ¶ [0037] “The training may also include backward propagation of errors through the neural network 400 for errors that do not meet a given tolerance. The training may also include updating weight and threshold values of the nodes by the backward propagation of errors until the error value meets a given tolerance”).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Phillips, Hong and Prajwal. Phillips teaches using a model to monitor the utilization of set of resources by a computing device, predict the set of future resources and determine the set of resources that represents the utilization of the set of resources. Hong teaches generating a LSTM-RNN and attention layers-based model. Prajwal teaches finding the error metrics from the utilization and predicted resources and comparing it to a set threshold and comparing the error metric evaluation to the set threshold for updating the model and retrain if necessary. One of ordinary skill would have motivation to combine Phillips, Hong and Prajwal to update the model and retrain for better accuracy for generating a utilization forecast for the computing resource that may lead to reduced training time (Prajwal ¶ 0012, ¶ 0038).

















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIRUMALE KRISHNASWAMY RAMESH whose telephone number is (571)272-4605. The examiner can normally be reached by phone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on phone (571-272-3768). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIRUMALE K RAMESH/Examiner, Art Unit 2121                                                                                                                                                                                                        


/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121